Citation Nr: 0427870	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  04-14 222	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 10 percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a  July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied an increased rating for the 
veteran's bilateral tinnitus.  The veteran appeals for the 
assignment of a rating in excess of 10 percent or separate 10 
percent ratings for each ear.  

In September 2004, the Board granted the veteran's motion to 
advance his case on the Board's docket pursuant to 
38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.099(c) 
(2003).

The Board notes that, on his April 2004 substantive appeal 
(VA Form 9), the veteran failed to indicate whether he 
desired a Board hearing.  However, given that a March 2004 
letter informed the veteran of his right to request a Board 
hearing and that the veteran was represented throughout the 
course of this appeal, the Board concludes that all due 
process has been met with respect to the veteran's right to a 
Board hearing.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected bilateral 
tinnitus is manifested by recurring ringing in the ears, with 
no showing that the service-connected tinnitus has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for bilateral tinnitus are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.85-4.87, Diagnostic Code 6260 (2003), as 
amended by 68 Fed. Reg. 25,822-23 (May 14, 2003), effective 
June 13, 2003; VAOPGCPREC 2-2003 (May 22, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a July 2001 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
rating.  In February 2003, the RO received the veteran's 
claim for a separate compensable rating for his bilateral 
tinnitus.  This was denied in a July 2003 rating decision.

In his December 2003 notice of disagreement, the veteran 
contended that, although the diagnostic code was amended 
effective June 13, 2003, the veteran's claim for a separate 
compensable rating for bilateral tinnitus was received by the 
RO in February 2003, before the revision, and that he, 
therefore, should receive the higher rating he is requesting.

II.  Analysis
A.  Veterans Claims Assistance Act (VCAA)

The VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2003)).  In addition, VA has published 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2003 letter, the RO informed the veteran of the VCAA 
and its effect on his claim.  In addition, the veteran was 
advised, by virtue of a detailed March 2004 statement of the 
case (SOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC issued by the RO clarified what 
evidence would be required to establish entitlement to an 
increased rating for bilateral tinnitus.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the March 2004 SOC contained the new reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. §§ 
3.102, 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  See VAOPGCPREC 
2-2004 (VA is not required to provide notice of  the 
information and evidence necessary to substantiate a  claim 
for separate disability ratings for each ear for  service-
connected tinnitus because there is no information or  
evidence that could substantiate the claim, as entitlement to  
separate ratings is barred by current Diagnostic Code 6260  
and by the previous versions of Diagnostic Code 6260 as  
interpreted by a prior precedent opinion of the General  
Counsel (see VAOPGCPREC 2-2003)).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2003).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).  Under the schedular criteria, 
a 10 percent evaluation is warranted for tinnitus that is 
recurrent, under Diagnostic Code 6260.  The maximum 
disability rating available under this code is 10 percent.  
38 C.F.R. § 4.87, DC 6260 (2003).  An evaluation greater than 
10 percent for recurrent tinnitus is not available in the 
Rating Schedule.

A separate evaluation for tinnitus may be combined with an 
evaluation under DCs 6100, 6200, 6204, or other diagnostic 
codes, except when tinnitus supports an evaluation under one 
of those codes.  38 C.F.R. § 4.87, Diagnostic Code 6260, 
Note 1 (2003).  The medical evidence of record clearly 
establishes that the veteran has bilateral tinnitus.  
However, the current 10 percent rating is the maximum 
scheduler evaluation allowed under the applicable rating 
criteria found in Diagnostic code 6260.  Because a higher 
schedular evaluation is not available, the Board concludes 
that, as a matter of law, the assignment of an initial rating 
of 10 percent for the veteran's service-connected tinnitus 
must be denied.  The law, in particular the regulation 
governing schedular evaluation of tinnitus, is dispositive of 
the claim.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  
That is, the law mandates that no more than a 10 percent 
schedular evaluation may be assigned for bilateral tinnitus.

In support of his claim, the veteran has asserted that he 
raised his claim for separate compensable ratings for 
bilateral tinnitus before the Diagnostic Code was amended, 
effective June 13, 2003.  He contends that the previous 
rating criteria were ambiguous with regard to whether the 10 
percent rating provided was for unilateral or bilateral 
tinnitus under Diagnostic Code 6260.

In August 2002, the Chairman of the Board of Veterans' 
Appeals requested an opinion from the VA General Counsel on 
the matter as to whether DC 6260 may be interpreted to allow 
a 10 percent rating for recurrent tinnitus in one ear, a 10 
percent rating for recurrent tinnitus in both ears, or two 10 
percent ratings for bilateral tinnitus.  In VAOPGCPREC 2-2003 
(May 22, 2003), the General Counsel held that Diagnostic Code 
6260, as in effect prior to revisions on June 10, 1999, and 
as amended as of that date, authorizes a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.

In view of the foregoing opinion of the General Counsel, the 
veteran cannot be awarded separate compensable ratings, even 
though his claim was filed prior to June 13, 2003.  While the 
veteran contends that 38 C.F.R. § 4.25(b) authorizes the 
assignment of separate compensable evaluations, VA's 
Secretary specifically rejected this argument in codifying 
the policy of assigning only a single evaluation for 
bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 (2003) 
("...to rate each ear separately would be a violation of the  
principle of 38 C.F.R. § 4.25(b) that a 'single disease  
entity' is to be given a single rating").  Separate ratings 
for tinnitus identified as being in both ears may not be 
assigned under DC 6260 or any other diagnostic code.  Id.  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  Furthermore, 
effective June 13, 2003, Diagnostic Code 6260 was amended to 
state more explicitly that only a single 10 percent 
evaluation will be assigned for tinnitus, whether it is 
perceived in one ear, both ears, or somewhere else in the 
head.  See 68 Fed. Reg. 25,822-23 (May 14, 2003).

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2003).  There has been no 
contention or showing that service-connected tinnitus has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board is not required to discuss the possible 
application of 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for tinnitus is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



